ACCEPTED
                                                                                    03-15-00284-CR
                                                                                            6630758
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                               8/24/2015 5:36:48 PM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK
                    CAUSE NUMBER 03—15—00284—CR

EX PARTE                            X   IN THE COURT OF APPEALS
                                                            FILED IN
                                                           3rd COURT OF APPEALS
                                    X                          AUSTIN, TEXAS
                                    X   THIRD COURT     OF 8/24/2015
                                                           APPEALS   5:36:48 PM
                                    X                        JEFFREY D. KYLE
                                                                   Clerk
LEONARD RAY BARKER                  X        STATE OF TEXAS


    APPELLANT’S SECOND MOTION TO EXTEND TIME FOR
             FILING OF APPELLANT’S BRIEF

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW THE APPELLANT, by and through his appointed

attorney of record, Paul M. Evans, in the above entitled and numbered

cause, and moves this Court, to grant the Appellant’s Motion to Extend

Time for Filing Appellant’s Brief, and, in support thereof, would show the

Court as follows:

                               I.

      Appellant’s Brief was due before this Court on August 5, 2015. A

previous Motion to Extend Time was filed on July 13, 2015, and granted the

following day.

                              II.

      The undersigned counsel needs additional time to examine the record

and complete the research necessary to complete the Appellant’s Brief.

Counsel has labored to complete the Appellant’s Brief as quickly and
diligently as possible, but other obligations to other clients have impeded

his efforts. Counsel is scheduled to begin a jury trial in the 331st District

Court of Travis County on August 31, 2015, in a matter involving one first

degree count of Aggravated Sexual Assault and two counts of Indecency

with a Child by Contact (State v. San Juan). Counsel has no reasonable

belief that the case will be resolved in any manner other than contested trial,

lasting approximately one week, and no other cases are set on the trial

docket in the 331st District Court at that time.

      In light of this and other ongoing obligations and responsibilities,

counsel would hereby respectfully request the deadline be extended to

September 21, 2015.

                                 III.

      This Motion is not made for purposes of delay, but so that justice

might be served.

WHEREFORE, PREMISES CONSIDERED, the Defendant respectfully

prays that this Court, upon good cause shown, grant the Appellant’s Second

Motion to Extend Time for Filing Appellant’s Brief.
                                          Respectfully submitted,
                                          Law Office of Paul M. Evans
                                          811 Nueces Street
                                          Austin, Texas 78701
                                          (512) 569-1418
                                          (512) 692-8002 FAX

                                          _/s/ Paul M. Evans________
                                          PAUL M. EVANS
                                          SBN 24038885
                                          Attorney for Defendant


                           CERTIFICATE OF SERVICE

   I hereby certify that a true and correct copy of the above and foregoing
was delivered by facsimile unto the office of the prosecuting attorney for the
State of Texas—the Travis County District Attorney, mailing address P.O.
Box 1748, Austin, TX, 78767, physical address 509 W. 11 th Street, Austin,
TX, 78701—on this the 24th day of August, 2015.


                                           _/s/ Paul M. Evans________
                                           PAUL M. EVANS


                  CERTIFICATE OF COMPLIANCE

   I hereby certify that the present document contains 443 words, all
contents included.

                                    _/s/ Paul M. Evans________
                                           PAUL M. EVANS